____________

                                   No. 95-3867
                                   ____________


Kathryn Marren,                *
                                      *
                   Appellant, *
                                      *
     v.                               *     Appeal from the United States
                                      *     District Court for the Eastern
Mutual Life Insurance          *      District of Missouri.
Company of New York,           *
                                      *
                   Appellee.          *

                                   ____________

                        Submitted:    April 12, 1996

                          Filed: May 30, 1996
                                ____________

Before MAGILL and LOKEN, Circuit Judges, and GOLDBERG,* Judge.
                              ____________


GOLDBERG, Judge.


     Kathryn Marren filed an action seeking the proceeds from her ex-
husband's life insurance policy.          The district court1 found that Ms.
Marren's ex-husband had cancelled his life insurance policy before he died,
and it entered summary judgment against her.      Because we find that genuine
issues of material fact exist, we reverse the judgment of the district
court and remand for further proceedings.




     *THE HONORABLE RICHARD W. GOLDBERG, Judge, United States
     Court of International Trade, sitting by designation.
     1
      THE HONORABLE CHARLES A. SHAW, United States District Judge
for the Eastern District of Missouri.
                               I.   BACKGROUND


     On May 24, 1989, Michael Marren took out a life insurance policy from
Mutual Life Insurance Company of New York ("Mutual Life").       He named his
wife, Kathryn Marren, as the primary beneficiary and their children as
alternate beneficiaries.    In December of 1992, Michael and Kathryn Marren
divorced.


     Section 10 of Mr. Marren's life insurance policy provided, "This
policy may be surrendered at any time for its cash value less any debt."
On April 19, 1993, Mr. Marren telephoned Mutual Life and indicated that he
wished to surrender his policy.     Mutual Life did not, however, cancel the
policy immediately.   Instead, Mutual Life sent Mr. Marren a "Full or Part
Surrender Request" form ("surrender request form").


     The surrender request form demanded, "The policy or a Lost Policy
Statement (Form #3551) ("lost policy form") must accompany any (surrender)
request."   This demand was arguably made in accordance with Section 17 of
Mr. Marren's policy, which provided, "In any settlement of this Policy, by
reason of death, surrender, or otherwise, we may require the return of the
Policy."


     Mr. Marren filled out certain portions of the surrender request form,
indicating that he wished to surrender his insurance policy for its cash
value, less indebtedness.   Mr. Marren did not, however, return his policy,
or a lost policy form, to Mutual Life.        Instead, he wrote, "CANNOT FIND
POLICY" on the surrender request form.      Mutual Life received the surrender
request form on May 3, 1993.      It did not immediately send Mr. Marren the
cash value of his policy.


     Mutual Life has internal policies that prohibit the processing of a
surrender, or the disbursement of the cash value of an insurance policy,
until Mutual Life receives a policy document, or




                                      -2-
a lost policy form, from the insured.     More specifically, one Mutual Life
document instructs employees:


     If the policyowner [sic] indicates the policy is lost, a Statement
     of Loss (Form #3551) must be obtained.

     . . . If Lost Policy Form is okay, process surrender and attach 3551
     to surrender source.


Another Mutual Life document further instructs employees:


     If the Policy Contract or Lost Policy Form is not received when
     surrendering a Life Policy below 7[,]500[,]000 . . . the surrender
     proceeds must be held without interest pending receipt of the policy.



     On May 9, 1993, six days after Mutual Life received Mr. Marren's
surrender request form, Mr. Marren died as a result of a gunshot wound to
the chest.   At that time, Mutual Life's computer records showed that Mr.
Marren's insurance policy was in effect


     On or about May 17, 1993, Kathryn Marren met with a Mutual Life
insurance agent to see if she would receive the proceeds from Mr. Marren's
life insurance policy.   The agent told Ms. Marren that she would.   On June
22, 1993, however, Mutual Life sent Ms. Marren a letter informing her that
Mr. Marren had surrendered his life insurance prior to his death and that
she would not receive any proceeds.


     On March 11, 1994, Ms. Marren filed a civil action in the Circuit
Court of the City of St. Louis, claiming that she should receive the
proceeds from Mr. Marren's life insurance policy.   On April 5, 1994, Mutual
Life removed the case to the United States District Court for the Eastern
District of Missouri on the basis of diversity of citizenship.   On October
18, 1995, the district court granted Mutual Life's motion for summary
judgment, finding that Mr.




                                    -3-
Marren had definitely and unconditionally requested cancellation of his
policy before he died.


                                      II.   DISCUSSION


         Ms. Marren asserts that the district court erred in entering summary
judgment against her because issues of fact exist concerning the meaning
of ambiguous terms used in the surrender provisions of Mr. Marren's life
insurance policy.          Ms. Marren also claims that because Mr. Marren failed
to return either his policy or a lost policy form to Mutual Life, as
required by the surrender provisions of the policy, he failed to cancel the
policy.        Mutual Life, on the other hand, argues that Mr. Marren complied
with the provision of the policy that allowed him to surrender his
insurance at any time.           Therefore, according to Mutual Life, the district
court properly entered summary judgment in its favor.


         We review a district court's ruling on a motion for summary judgment
de novo.       B.B. v. Continental Ins. Co., 8 F.3d 1288, 1291 (8th Cir. 1993).
We will affirm if the evidence, viewed in the light most favorable to the
non-moving party, shows that no genuine issue of material fact exists and
that the moving party is entitled to judgment as a matter of law.                 Id.


         The parties agree that Missouri law applies to this diversity action.
Missouri law provides that in the absence of other insurance policy
requirements, "the sole requirement to effect cancellation by an insured
is   a    definite    and    unconditional      request   for    cancellation   actually
communicated to the Company."           Dupeck v. Union Ins. Co. of Am., 329 F.2d
548, 557 (8th Cir. 1964) (citation omitted) (emphasis in original).


         If,    however,    an     insurance    policy    has    specific   cancellation
requirements, Missouri law provides that "strict and literal compliance
with the contractual requirements must be met."                 S & P




                                               -4-
Oyster Co. v. U.S. Fidelity & Guar. Co., 865 S.W.2d 379, 382 (Mo. App.
1993).    For example, if a policy requires the insured to return the policy
by registered letter in order to effect cancellation, then the insured
cannot cancel by written notice alone.            Farmers Mut. Hail Ins. Co. of Mo.
v. Minton, 279 S.W.2d 523 (Mo. App. 1955).           Similarly, if a policy requires
that the insurer address all notices of cancellation to the insured
business, then the insurer cannot cancel by addressing a notice of
cancellation solely to the president of that insured business.             Safeco Ins.
Co. of Am. v. Stone & Sons, Inc., 822 S.W.2d 565 (Mo. App. 1992).


     It    is   usually   the    court's    job    to   interpret   the   cancellation
provisions of an insurance policy, as the meaning of terms in a contract
ordinarily presents a question of law.               Auto Owners Mut. Ins. Co. v.
Wieners, 791 S.W.2d 751, 758 (Mo. App. 1990).           If, however, the court finds
that the terms of the policy are ambiguous, then it may admit extrinsic
evidence "to show the real intent of the parties."                  Prestigiacamo v.
American Equitable Assur. Co. of N.Y., 221 S.W.2d 217, 221 (Mo. App. 1949).
If "the surrounding circumstances or other extrinsic evidence admitted on
the ambiguity question raise issues of fact," then a jury will help the
court to decide the meaning of the ambiguous terms.           Auto Owners Mut. Ins.
Co., 791 S.W.2d at 758.


     We find that the terms of Mr. Marren's life insurance policy are
ambiguous.      Section 10 of the policy provides that the policy "may be
surrendered at any time."       This language does not impose specific surrender
requirements on the insured.       Section 17, on the other hand, provides, "In
any settlement of this Policy by reason of death, surrender, or otherwise,
we may require the return of the Policy."           This language indicates that if
Mutual Life exercises its prerogative to do so, it may require the insured
to return the policy, or a lost policy statement, in order to complete his
election to surrender the policy.      See generally Farmers Mut. Hail Ins. Co.
of Mo., 279 S.W.2d at 527 (discussing return of a lost




                                           -5-
policy statement instead of the policy itself).     It is therefore unclear
whether the cancellation provisions of the policy required Mr. Marren to
return the policy, or a lost policy form, along with his surrender request
form when Mutual Life demanded that he do so.


     In addition, we find that extrinsic evidence that bears on the
interpretation of the ambiguous terms in Mr. Marren's policy raises genuine
issues of material fact for the jury to resolve.   The deposition testimony
of Mutual Life's Manager of Policy Service, Kathleen Ward, indicates that
Mutual Life did not intend to require Mr. Marren to return his policy in
order to effect cancellation.   According to Ms. Ward, Mutual Life merely
seeks to recover policy documents from people who have cancelled their
coverage in order to prevent future misunderstandings.   If, however, Mutual
Life did not intend to require Mr. Marren to return his policy document,
or a lost policy form, it could have cancelled Mr. Marren's policy when he
indicated by telephone that he wished to surrender the policy.   Similarly,
as soon as Mutual Life received Mr. Marren's surrender request form, it
could have recorded the surrender and informed Mr. Marren, by disbursement
of money or other means, that he was entitled to the cash value of his
policy.   As Mutual Life did not take these actions, it may have intended
to require Mr. Marren to return either his policy, or a form that provided
specific information about the loss of the policy, in order to effect
cancellation.   Indeed, both the demand on the surrender request form and
Mutual Life's internal policies indicate that Mutual Life did not intend
to process Mr. Marren's surrender request, or disburse the value of the
policy, until it received either his policy or a lost policy form.


                             III.   CONCLUSION


     A jury must examine issues of fact presented by the extrinsic
evidence in order to determine the intended meaning of the ambiguous terms
in Mr. Marren's life insurance policy.




                                    -6-
Consequently, we reverse the decision of the district court and remand this
case for further proceedings.


     A true copy.


           Attest:


                    CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                    -7-